                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA )
                         )
    v.                   )                       CASE NO. 3:18-CR-132-WKW
                         )                                 [WO]
PABLO ANTONIO PANTALEON- )
AVILES                   )

                          MEMORANDUM OPINION

      After calculating a defendant’s advisory Guidelines sentencing range, a court

“may impose a more severe or more lenient sentence as long as the sentence is

reasonable.” United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005). The

factors set forth in 18 U.S.C. § 3553(a) guide the court’s determination of whether a

variance from the Guidelines range is justified. See United States v. Livesay, 525

F.3d 1081, 1091 (11th Cir. 2008).

      On February 13, 2019, the court imposed a sentence of time served on

Defendant’s conviction on one count of illegal reentry of a removed alien, in

violation of 18 U.S.C. § 1326(a). That sentence was an upward variance, and this

memorandum opinion supplements the findings the court made on the record in

support of the upward variance. The record has more detail.

       This case came to the court on a written plea agreement under Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure and the fast-track program.
In open court on July 12, 2018, the court rejected the plea agreement, which called

for a sentence at the very bottom of the guideline range. The court rejected the

agreement primarily based on Defendant’s criminal history. At that time, the

presentence report (“PSR”) disclosed that Defendant, a citizen of Mexico, had (1) a

2001 federal misdemeanor conviction for improper entry into the United States by

an alien; (2) a 2002 entry without inspection that resulted in a deportation and five-

year ban on Defendant’s entry into the United States; and (3) two alcohol-related

offenses. The PSR also disclosed, but without dates and details, that the United

States Border Patrol had apprehended Defendant ten times and that, on each

occasion, he was granted a voluntary departure to Mexico.

      The parties then entered a new written plea agreement pursuant to Rule

11(c)(1)(C), which largely paralleled the rejected plea agreement, except for the

parties’ agreement that Defendant receive a Guidelines sentence. In open court, on

October 31, 2018, the court rejected that agreement as well. It also received from

the probation officer additional information concerning Defendant’s illegal

reentries. (Doc. # 47, at 5–9.) Thereafter, on November 7, 2018, Defendant moved

to withdraw his plea of guilty. (Doc. # 44.) That motion was granted. (Doc. # 45.)

Defendant proceeded to trial and was convicted. (Doc. # 68.) At trial, the court

learned that there were even more illegal reentries by this Defendant than was

previously known.


                                          2
       After trial, the probation officer revised the PSR to update the procedural

history and to include additional findings from her investigation concerning

Defendant’s illegal reentries. The probation officer’s investigation reveals no less

than seventeen apprehensions where, in lieu of deportation, Defendant was granted

voluntary departures. (PSR ¶¶ 36–52.) To summarize, according to the PSR (to

which no party objected), Defendant was apprehended and voluntarily returned to

Mexico once in 1995; twice in 1996; twice in 1998; five times (during a seven-month

period) in 1999; six times in 2000; and once in 2001. On most of those occasions,

he returned to the United States almost immediately. For instance, in May 1996 and

December 2000, he was voluntarily returned to Mexico, only to illegally return to

the United States the very next day. (PSR ¶¶ 37, 38, 50, 51.) In June 1999, he was

voluntarily returned to Mexico, and a mere five days later, he was apprehended again

in the United States. In October 2000, just eleven days passed between his voluntary

departure to Mexico and subsequent illegal reentry. (PSR ¶¶ 48, 49.) The time span

between Defendant’s voluntary departures and subsequent apprehensions after

illegal reentries, where not days, were only a matter of weeks. (PSR ¶¶ 39, 40 (six

weeks); PSR ¶¶ 41, 42 (twelve weeks); PSR ¶¶ 43, 44 (ten weeks); PSR ¶¶ 44, 45

(three weeks); PSR ¶¶ 46, 47 (eight weeks). And his arrest on his eighteenth

documented illegal reentry (which ultimately got him deported) happened only




                                         3
seven weeks after he had been voluntarily returned to Mexico for the seventeenth

time. (PSR ¶¶ 31, 52.)

       Furthermore, Defendant’s eighteenth illegal reentry into this country resulted

in his harshest punishment:           a misdemeanor conviction in 2001 and 150-day

sentence. (PSR ¶ 31.) He thereafter was deported in 2002 and issued a five-year

ban on reentry into the United States. (PSR ¶ 53.) But neither Defendant’s five-

month custodial sentence nor his five-year ban on reentry into the United States nor

his seventeen illegal entries, which resulted in swift voluntary departures, had any

deterrent effect. It is not clear exactly when, but his criminal history reveals that he

was back in the United States at least by 2007. When he was arrested and convicted

in Alabama for driving under the influence. That conviction — for which there is

no record that he was deported — reveals that Defendant has been back illegally in

the United States for more than a decade. (PSR ¶ 32; see also PSR ¶ 65, in which

Defendant reports that he has been living in Montgomery, Alabama, since 2008).)1

       Moreover, contrary to a defense argument made earlier in these proceedings,

Defendant did more than merely step over the border prior to being granted voluntary

departures back to Mexico.2 In September 2001, he was apprehended in Bowie,


       1
          The court considered the age of the eighteen illegal entries into the country. The fact that
Defendant purposefully avoided detection and removal for over ten years — all the while here
illegally — merely ages the facts, but does not excuse or ameliorate the continuing violations.
       2
        According to the collective notes of the court and the court reporter, at the July 12, 2018
proceeding, defense counsel argued that in Defendant’s voluntary departures he was “turned
                                                  4
Arizona, ninety-five miles north of the Mexico-U.S. border (PSR ¶ 52), and, in

October 2000, he was apprehended in Oceanside, California, eighty miles north of

the border (PSR ¶ 49). And his October 2001 federal misdemeanor conviction for

improper entry by an alien stems from his arrest in Van Horn, Texas, sixty miles

north of the border. (PSR ¶ 31.)

       Defendant’s path of illegal entries spans over 800 miles of the southern border

and three states, from Oceanside, California, to Van Horn, Texas. Defendant’s

present conviction extends that path more than a thousand miles from West Texas

to Lee County, Alabama.            The investigation of Defendant’s criminal history

eventually uncovered a multitude of illegal entries by Defendant into this country.

To date, including the instant offense of conviction, the number of times Defendant

has been apprehended for illegally entering the United States now stands at nineteen

over the course of more than twenty years.

        At sentencing, the court had the foregoing information available for its

determination of an appropriate sentence. After considering the Guidelines, which

resulted in a sentencing range of zero to six months, and the totality of Defendant’s

conduct in relation to the § 3553(a) factors, the court imposed a sentence of time




around at the border” and, thus, “didn’t actually make it into the United States. Those were simply
where he was apprehended at the border and turned around.”
                                                5
served, which was an upward variance.3 Multiple § 3553(a) factors warranted the

variance above the Guidelines range, in particular, (1) the nature and circumstances

of the present offense, (2) the history and characteristics of Defendant,

(3) Defendant’s vast disrespect for the laws of this country and the concomitant need

to promote respect for the law, (4) the need to provide just punishment for the

offense, (5) the need to provide adequate deterrence, (6) the need to protect the

public, and (7) the need to avoid unwarranted sentence disparities. See § 3553(a).

A sentence of time served is a reasonable sentence.

       A judgment in conformity with this memorandum opinion will be

forthcoming.

       DONE this 20th day of February, 2019.

                                                        /s/ W. Keith Watkins
                                                  UNITED STATES DISTRICT JUDGE




       3
         Defendant has been detained in federal custody since April 19, 2018, and, thus, at the
time of sentencing, had been in custody longer than the maximum of the Guidelines range
                                              6
